IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-67,418-02


                         EX PARTE MICHAEL JACQUES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20020D03178-168-2 IN THE 384TH DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Eighth Court of Appeals affirmed his conviction. Jacques

v. State, 08-02-00491-CR (Tex. App.– El Paso Aug. 12, 2004)(not designated for publication).

        After a review of the record and the trial court’s findings, we find that Applicant’s false

testimony claims in grounds one and two, newly available evidence claim in ground four, and the

suppression of exculpatory evidence (that a State’s witness’ father had brokered a deal with the FBI

for the witness to avoid prosecution) claim in ground five, are all without merit. Therefore, we deny
relief.

          Applicant’s false testimony claim in ground three, suppression of an article written by the

State’s expert claim in ground five, due process violation claim in ground six, no evidence claim in

ground seven, and actual innocence claim in ground eight are dismissed as subsequent. TEX . CODE

CRIM . PRO . Art. 11.07 §4(a)-(c).

Filed: May 18, 2016
Do not publish